Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0158606 (Guim Bernat) in view of US 2012/0214506 (Skaaksrud).
With regard to claim 1, Guim Bernat discloses a computer-implemented method for reducing latency in providing a computing service, the method comprising: 
receiving, from a mobile computing device, first location data for the mobile computing device at a first time (Guim Bernat: Figure 5, 510-530); 
determining a direction vector for the mobile computing device (Guim Bernat: Paragraph [0080]); 
based on the direction vector: 
identifying an edge node from a plurality of edge nodes corresponding to a predicted location of the mobile computing device (Guim Bernat: Figure 5, 540); and 
prior to the mobile computing device being in the predicted location, allocating computing resources for the computing service on the identified edge node (Guim Bernat: Figure 5, 560 
Guim Bernat fails to disclose expressly, but Skaaksrud teaches:
receiving, from the mobile computing device, second location data for the mobile computing device at a second time and that the direction vector is determined based on the first location data and the second location data (Skaaksrud: Paragraph [0060]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to use multiple locations to determine a direction of the mobile device to utilize known technology to efficiently determine a direction (i.e. using GPS locations to determine a direction) while offloading such direction determinations from the mobile device, thus reducing the burden on the mobile device to track direction vectors.  It is also noted that Guim Bernat does receive the GPS coordinates (Guim Bernat: Paragraph [0049]), though there does not appear to be an explicit disclosure that the direction used is by taking two of these coordinates, where such is taught by Skaaksrud.

With regard to claim 2, Guim Bernat in view of Skaaksrud teaches that the mobile computing device is one of a smart phone, laptop, vehicle, drone, mobile computer, or a plane (Guim Bernat: Figure 2).

With regard to claim 3, Guim Bernat in view of Skaaksrud fails to teach, but Official Notice is taken that it would have been well-known in the art to receive a unique identifier for the mobile computing device and correlating the unique identifier with the received first location data and second location data to allow for tracking of the mobile computing device (more specifically, Guim Bernat fails to specifically provide for the receipt of a device identifier or the correlation/mapping of the identifier with the location data, but it would have been ordinary and well-known in the art to utilize some unique identifier of a client when performing tracking functions, such as in Guim Bernat (Guim Bernat: Paragraph [0046]).  It is further noted that Guim Bernat does track different identifiers (Guim Bernat: Figure 4), but does not specifically disclose that these are received from 

With regard to claim 4, Guim Bernat fails to teach, but Official Notice is taken that it would have been well-known in the art to have the unique identifier is one of a cookie or a media access control (MAC) address (more specifically, the use of MAC addresses and cookies were both well-known in the art as ways to correlate data with specific devices).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to use a MAC address or a cookie for correlating location information with the mobile device, where a MAC address would provide a well-known unique identifier for the mobile device, where the server would maintain the mappings in a stateful way, while cookies would provide client-side maintenance of the tracking information, thus reducing the information maintained by the server for each of the different clients according to well-known techniques.

With regard to claim 5, Guim Bernat in view of Skaaksrud teaches that the edge node includes at least one of a server, a graphics processing unit (GPU), a central processing unit (CPU), or a field- programmable gate array (FPGA) (Guim Bernat: Paragraph [0052]).

With regard to claim 6, Guim Bernat in view of Skaaksrud teaches that allocating the computing resources comprises performing at least one of: deploying a virtualized software; deploying a virtualized instance; 

With regard to claim 7, Guim Bernat in view of Skaaksrud teaches subsequent to allocating the computing resources, receiving, from the mobile computing device, the request for the computing service; and performing the requested computing service with allocated computing resources of the identified edge node (Guim Bernat: Abstract.  The use of the service is continued at the new location, thus performing the requested computing service.).

With regard to claim 8, Guim Bernat in view of Skaaksrud teaches identifying the edge node from the plurality of edge nodes further comprises: accessing service boundaries for the plurality of edge nodes; comparing the direction vector to the service boundaries; and based on the comparison of the direction vector to service boundaries, identifying the edge node (Guim Bernat: Paragraph [0035].  The disclosed “coverage areas” corresponds to the service boundaries.).

With regard to claim 9, Guim Bernat in view of Skaaksrud fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the computing service is database-based service and allocating the computing resources includes loading the database into memory of the identified edge node (more specifically, the migration of database services was well-known in the art, where when combined with the teachings of Guim Bernat, would involve migrating such services (including the database) in a predictive fashion.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the service being a database-based service to enable the user to 

With regard to claims 11-20, the instant claims are similar to claims 1-9, and are rejected for similar reasons (it is noted that in refa, the computing device utilizes the services in both locations (refa: Abstract).).

Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat in view of Skaaksrud, and further in view of US 2005/0043037 (Ioppe).
With regard to claim 10, Guim Bernat in view of Skaaksrud fails to teach, but Ioppe teaches receiving, from an additional mobile computing device, third location data for the additional mobile computing device at the first time; receiving, from the mobile computing device, fourth location data for the additional mobile computing device at the second time; and wherein determining the direction vector is further based on the second location data and the third location data (Ioppe: Paragraph [0077].  Ioppe provides the use of groups of users to determine likely paths of the user, which would provide at least one additional node information for different locations.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize location information for an additional mobile device to improve the predictions of Guim Bernat, such that instead of assuming straight paths or the following of a specific road, the system would be able to take into account how different users typically travel, thus improving the predictions of Guim Bernat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/
Primary Examiner, Art Unit 2444